Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of preliminary amendment to application 16/606,198 received October 17, 2019. Claims 1-23 are amended.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9, 15-21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saussele et al. U.S. PGPub 2017/0302107 A1 (hereinafter Saussele).
Regarding Claim 1, Saussele teaches a method comprising operating a charging station (Saussele, Fig. 1, Element 100; Paras. [0018] – [0019], “power distribution system”) for charging a plurality of electric vehicles (Saussele, Fig. 1, Element 121, “EV Charging System”; Para. [0033], Lines 1-3), wherein the charging station is coupled to an electrical supply grid at a grid connection point (Saussele, Fig. 1, Element 106, “AC Utility Grid”; Para. [0018], Lines 8-9. 
Regarding Claim 2, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein the drawing of the electrical energy is controlled in such a way that the electrical supply grid is electrically supported (Saussele, Para. [0024], Lines 6-26. “peak load reduction, demand charge reduction, and demand response participation”). 
Regarding Claim 3, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein the drawing of the electrical energy is controlled depending on at least one of a grid state or a grid characteristic of the electrical supply grid (Saussele, Para. [0033], Lines 28-31). 
Regarding Claim 5, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein the drawing of electrical energy is controlled depending on power values provided as reference values by one or more external signals (Saussele, Para. [0033], Lines 28-31). 
Regarding Claim 9, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein the charging station is controlled in 
Regarding Claim 15, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein a maximum power to be removed from the supply grid is specifiable in a fixed or variable manner, wherein a fixed specification is performed by an external signal by a grid operator, and a variable specification is performed depending on at least one of a grid characteristic or a grid state (Saussele, Para. [0033]). 
Regarding Claim 16, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein at least one of at least one operational state of at least one windfarm coupled to the charging station or to the supply grid is taken into account, or the at least one windfarm is at least partially controlled by the charging station or by an overall control unit superordinate to the charging station and to the at least one windfarm (Saussele, Para. [0019]). 
Regarding Claim 17, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein the charging station and at least one windfarm configured to at least one of control a power flow in the supply grid, or support a voltage regulation in the supply grid (Saussele, Para. [0019]).
Regarding Claim 18, Saussele teaches a charging station (Saussele, Fig. 1, Element 100; Paras. [0018] – [0019], “power distribution system”) for charging electric vehicles (Saussele, Fig. 1, Element 121, “EV Charging System”; Para. [0033], Lines 1-3), wherein the charging station is coupled at a grid connection point to an electrical supply grid (Saussele, Fig. 1, Element 106, “AC Utility Grid”; Para. [0018], Lines 8-9. Where the ‘grid connection point’ is 
Regarding Claim 19, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches a charging station for charging electric vehicles, wherein the charging station is configured to perform the method comprising operating a charging station (Saussele, Fig. 1, Element 100; Paras. [0018] – [0019], “power distribution system”) for charging a plurality of electric vehicles (Saussele, Fig. 1, Element 121, “EV Charging System”; Para. [0033], Lines 1-3), wherein the charging station is coupled to an electrical supply grid at a grid connection point (Saussele, Fig. 1, Element 106, “AC Utility Grid”; Para. [0018], Lines 8-9. Where the ‘grid connection point’ is inherent.), wherein the 
Regarding Claim 20, The Saussele reference discloses the claimed invention as stated above in claim 18.  Furthermore, Saussele teaches further comprising at least one electric storage device coupled to the active rectifier or bidirectional inverter and configured to temporarily store electrical energy therein, wherein the electrical energy is configured to to take more power from the supply grid than is instantaneously required to charge electric vehicles as required by the temporary storage, use energy stored in the electric storage device as required to provide more power than is instantaneously removed from the supply grid in order to charge the electric vehicles, and feed power into the supply grid (Saussele, Paras. [0018] – [0020]). 
Regarding Claim 21, The Saussele reference discloses the claimed invention as stated above in claim 18.  Furthermore, Saussele teaches comprising at least one consumer, wherein the consumer is configured to consume power in the event more power is removed from the supply grid than is instantaneously required to charge the electric vehicles, wherein the central controller (Saussele, Fig. 1, Element 112) is configured to control the at least one consumer (Saussele, Fig. 1, Elements 114-124; Para. [0027] – [0032]). 
Regarding Claim 23, The Saussele reference discloses the claimed invention as stated above in claim 18.  Furthermore, Saussele teaches wherein the charging station is coupled via a direct electric line for the exchange of electrical power via an intermediate DC voltage circuit, or via the supply grid to a windfarm, and is prepared to coordinate the control of the charging station with a control of the windfarm (Saussele, Para. [0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. U.S. PGPub 2017/0302107 A1 (hereinafter Saussele) as applied to claim 1 above, and further in view of Pollack et al. U.S. PGPub 2011/0015799 A1 (hereinafter Pollack).
Regarding Claim 6, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein the drawing of the electrical energy is controlled in such a way that power is drawn from the supply grid depending on the grid (Saussele, Para. [0024], Lines 6-26. “peak load reduction, demand charge reduction, and demand response participation”), but does not explicitly teach the power drawn from the grid is dependent on the grid frequency.
Pollack, however, teaches wherein the drawing of the electrical energy is controlled in such a way that power is drawn from the supply grid depending on the grid frequency (Pollack, Para. [0032]).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. U.S. PGPub 2017/0302107 A1 (hereinafter Saussele) as applied to claim 1 above, and further in view of Huang et al. U.S. Patent 10,137,796 B2 (hereinafter Huang).
Regarding Claim 7, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches further comprising feeding power from or into the supply grid depending on at least one of a grid state or a specification by a grid operator of the supply grid (Saussele, Para. [0024], Lines 6-26. “peak load reduction, demand charge reduction, and demand response participation”), but does not explicitly address reactive power.
Huang, however, teaches feeding reactive power from or into the supply grid depending on at least one of a grid state or a specification by a grid operator of the supply grid (Huang, Col. 7, Lines 40-51).
It would have been obvious to a person having ordinary skill in the art to understand that although Saussele is silent as to the grid conditions involved in performing the referenced peak . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. U.S. PGPub 2017/0302107 A1 (hereinafter Saussele) as applied to claim 1 above, and further in view of Brooks et al. U.S. PGPub 2015/0015213 A1 (hereinafter Brooks).
Regarding Claim 8, The Saussele reference discloses the claimed invention as stated above in claim 1, but does not teach the operation during a grid fault.
Brooks, however, teaches further comprising maintaining the charging station connected coupled to the supply grid in the event of a grid fault, and removing or feeding electrical power from or into the supply grid depending on at least one of a grid state or a specification by a grid operator, wherein the charging station is controlled in such a way that the charging station draws as much power from the supply grid after the grid fault as the charging station drew immediately before the grid fault (Brooks, Figs. 6A and 6B; Para. [0079]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Saussele is silent as to the grid conditions involved in performing the referenced peak load reduction, demand charge reduction and demand response participation, Saussele would inherently incorporate some type of conventional grid monitoring and analysis commonly .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. U.S. PGPub 2017/0302107 A1 (hereinafter Saussele) as applied to claim 1 above, and further in view of Pollack et al. U.S. PGPub 2011/0015799 A1 (hereinafter Pollack).
Regarding Claim 10, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein the charging station provides an instantaneous reserve depending on the grid, wherein the charging station is configured to reduce power instantaneously removed from the supply grid, and feed power from the electric storage device of the charging station into the supply grid (Saussele, Para. [0024], Lines 6-26. “peak load reduction, demand charge reduction, and demand response participation”), but does not explicitly teach the power drawn from the grid is dependent on the grid frequency.
Pollack, however, teaches wherein the charging station provides an instantaneous reserve depending on at least one of a grid frequency or a change in the grid frequency (Pollack, Para. [0032]).
It would have been obvious to a person having ordinary skill in the art to understand that although Saussele is silent as to the grid conditions involved in performing the referenced peak load reduction, demand charge reduction and demand response participation, Saussele would inherently incorporate some type of conventional grid monitoring and analysis commonly .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. U.S. PGPub 2017/0302107 A1 (hereinafter Saussele) as applied to claim 1 above, and further in view of Gaul et al. U.S. Patent 8,779,720 B2 (hereinafter Gaul).
Regarding Claim 12, The Saussele reference discloses the claimed invention as stated above in claim 1.  Furthermore, Saussele teaches wherein the drawing of electrical energy from the supply grid comprises removing electrical power from the supply grid (Saussele, Para. [0018]), but does not explicitly teach limiting by gradient.
Gaul, however, teaches the method further comprising specifying at least one change limit to limit changes in the electrical power in terms of rate of change, such that at least one of a common gradient, an upper limit gradient, or a lower limit gradient are specified to limit a temporal increate or a temporal decrease in the power (Gaul, Col. 5, Lines 27-44).
It would have been obvious to a person having ordinary skill in the art to understand that although Saussele is silent as to the grid conditions involved in performing the referenced peak load reduction, demand charge reduction and demand response participation, Saussele would inherently incorporate some type of conventional grid monitoring and analysis commonly understood in the art.  The grid monitoring and analysis taught by Gaul, for controlling the amount of power transferred to/from the grid, teaches one of the many conventional grid .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. U.S. PGPub 2017/0302107 A1 (hereinafter Saussele) as applied to claim 1 above, and further in view of Kuribayashi et al. U.S. PGPub 2013/0057211 A1 (hereinafter Kuribayashi).
Regarding Claim 14, The Saussele reference discloses the claimed invention as stated above in claim 1, but does not teach a virtual storage of the power.
Kuribayashi, however, teaches wherein one or more of the following are controlled using a virtual storage device the drawing of electrical energy from the supply grid, the charging of the electric vehicles, a control of further consumers of the charging station, and a feed-in of electrical power into the supply grid, wherein the virtual storage device takes account of an amount of power the charging station is able to provide for charging the electric vehicles and for feed-in to the supply grid, as charged storage capacity, and an amount of power the charging station is able to take from the supply grid, as chargeable storage capacity (Kuribayashi, Paras. [0005] and [0065]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Saussele is silent as to the grid conditions involved in performing the referenced peak load reduction, demand charge reduction and demand response participation, Saussele would inherently incorporate some type of conventional grid monitoring and analysis commonly understood in the art.  The grid monitoring and analysis taught by Kuribayashi, for controlling .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Saussele et al. U.S. PGPub 2017/0302107 A1 (hereinafter Saussele) as applied to claims 21/18 above, and further in view of Kelly et al. U.S. PGPub 2010/0230292 A1 (hereinafter Kelly).
Regarding Claim 22, The Saussele reference discloses the claimed invention as stated above in claims 21/18, but does not explicitly teach a consumer of the power being either a chopper circuit, gas converter or electrolyzer.
Kelly, however, teaches wherein the at least one consumer is selected from the list comprising a chopper system configured to guide electrical power in a targeted manner into a resistance arrangement comprising one or more electrical resistors in order to thereby consume additional power in a thermal manner, a conversion device configured to convert electrical power into gas, and an electrolyzer (Kelly, Abstract). 
It would have been obvious to a person having ordinary skill in the art to understand that although Saussele is silent as to the grid conditions involved in performing the referenced peak load reduction, demand charge reduction and demand response participation, Saussele would inherently incorporate some type of conventional grid monitoring and analysis commonly understood in the art.  The grid monitoring and analysis taught by Kelly, for controlling the amount of power transferred to/from the grid, teaches one of the many conventional grid monitoring and analysis processes utilized in the art for maintaining the health of the grid.  A .
Allowable Subject Matter
Claims 4, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4: Though the prior art discloses a method of operating a charging station coupled to an electrical supply grid and drawing power from the supply grid to charge one or more electric vehicles in such a way that the supply grid is electrically supported, it fails to teach or suggest the aforementioned limitations of claim 4, and further including the combination of: 
wherein the grid state indicates at least one state of the electrical supply grid selected from the list comprising: 
a grid frequency, 
a grid frequency change, 
a grid voltage, 
a grid voltage change, and 
a harmonic content of the grid voltage, 
wherein the grid characteristic indicates at least one characteristic of the electrical supply grid selected from the list comprising: 
a grid sensitivity defined as a voltage response of the electrical supply grid at the grid connection point to a changed power removal of the charging station at the grid connection point, and 
a short circuit current ratio defined as a ratio of a maximum short circuit current providable by the electrical supply grid at the grid connection point in relation to a nominal power removable by the charging station.
Regarding Claim 11: Though the prior art discloses a method of operating a charging station coupled to an electrical supply grid and drawing power from the supply grid to charge one or more electric vehicles in such a way that the supply grid is electrically supported by using the electrical storage device, it fails to teach or suggest the aforementioned limitations of claim 4, and further including the combination of:
further comprising: 
drawing additional power from the supply grid depending on the grid frequency or the change in the grid frequency, wherein the charging station consumes the additional power from the supply grid, wherein: 
the charging station increases the power instantaneously removed from the supply grid to store more power in the electric storage device of the charging station, and increases the power to charge the one or more electric vehicles, and 
consumes power in an additional consumer in a chopper system which guides the electrical power in a targeted manner into a resistance arrangement comprising one or more electrical resistors that are configured to consume the power in a thermal manner.
Claim 13 would be allowable for the same reasoning above based on its dependency on objected to claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al. U.S. PGPub 2010/0039062 teaches a smart charging system for EV integrated with alternative energy sources.
Miftakhov et al. U.S. PGPub 2016/0236584 teaches response to grid conditions by an electric vehicle charging system.
Logvinov et al. U.S. PGPub 2020/0023747 teaches charging electric vehicles from an isolatable power grid.
Higashi U.S. PGPub 2015/0255985 teaches a vehicle to grid power system.
Diedrichs et al. U.S. Patent 8,981,708 teaches an EV charging system with wind turbines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859